Case 1:20-cv-01370-GBD Document 12 Filed 08/12/20 Page 1 of 1

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
   

Soe
PP aR:
. abt

Ite ate wae
ad MALLY Ry :

 

ONIEL PENA, on behalf of himself and all others
similarly situated,

Plaintiff, :
-against- : ORDER

SP PLUS CORPORATION, ‘ 20 Civ. 1370 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:

The August 13, 2020 initial conference is adjourned to September 24, 2020 at 9:30 a.m.

Dated: August 12, 2020
New York, New York

SO ORDERED.

Gus _ 6. Dorwa&

GEORGE DANIELS
ED STATES DISTRICT JUDGE

 

 

 
